722 N.W.2d 793 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joel Anthony ALLEN, Defendant-Appellant.
Docket No. 127531. COA No. 246419.
Supreme Court of Michigan.
October 31, 2006.
By order of July 14, 2005, the application for leave to appeal the October 12, 2004 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Robinson (Docket No. 126379). On order of the Court, the case having been decided on May 31, 2006, 475 Mich. 1, 715 N.W.2d 44 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.